DETAILED ACTION
	Applicant’s amendment filed 07/09/2021 is acknowledged.  Claims 13 and 19 have been cancelled.  Claims 1, 2, 4, 6, 8, 12, 14 and 18 have been amended.  Claims 1-9, 12, 14 and 18 are pending and under consideration.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Applicant’s cancellation of claims 13 and 19 and amendment of claims 1, 2, 4, 6, 8, 12, 14 and 18 have obviated the rejections under 35 U.S.C. 112(a), 35 U.S.C. 102 and 35 U.S.C. 103.  Rejections under 35 U.S.C. 112(a), 35 U.S.C. 102 and 35 U.S.C. 103 are withdrawn.  An updated search did not identify prior art applicable under 35 U.S.C. 102 or 103 because the CDR sequences for the claimed antibody were found to be unique.  
Claims 1-9, 12, 14 and 18 are therefore allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN L VAN DRUFF/Examiner, Art Unit 1643                                        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643